UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7547



PAUL F. LEE,

                                            Petitioner - Appellant,

          versus


VIRGINIA   DEPARTMENT  OF   CORRECTIONS;   RON
ANGELONE; ATTORNEY GENERAL OF THE COMMONWEALTH
OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-58-7)


Submitted:   December 19, 2002            Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul F. Lee, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul F. Lee, a Virginia prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).   An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice of judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1)’that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”       Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).   We have reviewed

the record and conclude for the reasons stated by the district

court that Lee has not made the requisite showing.       See Lee v.

Department of Corr., No. CA-02-58-7 (W.D. Va. Aug. 29, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          DISMISSED


                                  2